Citation Nr: 0100351	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cut valgus nerve as a 
result of a May 1977 transthoracic vagotomy.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary disease as a result of a May 
1977 transthoracic vagotomy.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a genitourinary disorder as a result 
of VA treatment for Peyronie's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to July 
1949 and from October 1949 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In a substantive appeal (Form 9) dated in March 1999, the 
veteran noted that he "was trying to get a good attorney to 
represent [him]."  Next to the boxes on the Form 9 used to 
indicate whether a hearing before a member of the Board was 
desired, the veteran stated that he "would like to talk to 
an attorney before I make up my mind."  In October 2000 
correspondence to the veteran, the Board sought clarification 
as to whether he wished to change representation, and whether 
he desired a hearing before a member of the Board.  The 
following month, the veteran indicated that he was satisfied 
with his representation, and did not want a hearing before a 
member of the Board.

Upon reviewing the record, the Board is of the opinion that 
further development is warranted.  Therefore, the disposition 
of the issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a cut 
valgus nerve as a result of a May 1977 transthoracic 
vagotomy, pulmonary disease as a result of a May 1977 
transthoracic vagotomy, and a genitourinary disorder as a 
result of VA treatment for Peyronie's disease will be held in 
abeyance pending further development by the RO, as requested 
below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As noted above, the veteran is claiming entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a cut valgus nerve as a result of a May 1977 
transthoracic vagotomy, pulmonary disease as a result of a 
May 1977 transthoracic vagotomy, and a genitourinary disorder 
as a result of VA treatment for Peyronie's disease.

Significant recent changes in the law applicable to claims of 
this kind necessitate a discussion of the history of the law 
in some detail.  The governing statutory law is set forth at 
38 U.S.C.A. § 1151.  That section previously provided that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service 
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.

As amended, 38 U.S.C.A. § 1151 now provides that compensation 
under chapters 11 and 13 of 38 U.S.C. "shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  For the purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title."

38 U.S.C.A. § 1151 (West 1991).

The implementing regulation, 38 C.F.R. § 3.358, remains in 
effect but now applies only to claims filed before October 1, 
1997.

As to regulations relating to claims filed after October 
1997, 38 C.F.R. § 3.361 was enacted in response to, and to 
enable, the revised 38 U.S.C.A. § 1151.  However, this 
"new" 38 C.F.R. § 3.361 was rescinded by a final rule which 
became effective January 8, 1999, because the August 24, 1998 
publication in the Federal Register of 38 C.F.R. § 3.361 (and 
38 C.F.R. §§ 3.362 and 3.363) had been made without notice 
and comment.  See 64 Fed. Reg.1131-1132 (January 8, 1999).

Here, the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was received in March 1998 and, accordingly, the claim 
will be adjudicated by the Board, as it was by the RO, under 
the version of 38 U.S.C.A. § 1151 that requires VA fault or 
that the event was not reasonably foreseeable.

VA inpatient and outpatient medical records reflect treatment 
for various disabilities from October 1975 to September 1996.  
An October 1975 VA hospital report notes that the veteran 
vomited two to three cups of blood on the night prior to his 
admission, following a "recent binge of drinking," and 
passed a large melenic stool on the day of admission.  The 
veteran gave a history of binge drinking, consuming up to a 
quart of alcohol per day, and explained that he experienced a 
brief episode of hematemesis approximately three months 
earlier.  He reported postprandial pain in the epigastric 
region, which was relieved by antacids.  An emergency 
endoscopy showed duodenal edema with bleeding and ulcers in 
the duodenal bulb.  A vagotomy and pyloroplasty was 
subsequently performed.  The discharge diagnosis included 
peptic ulcer disease, upper gastrointestinal bleed secondary 
to peptic ulcer disease, and "chronic alcoholic ingestion."

According to a May 1977 VA hospital report, the veteran was 
admitted with complaints of nausea, and vomiting "coffee 
ground material with some bright blood."  He reported tarry 
stools three days prior to admission, which did not change 
with his "usual regime of milk and ice cream."  An 
endoscopy showed a normal esophagus, and two "benign 
appearing ulcers" at the gastroduodenal junction.  Following 
a surgery consultation, it was felt that the veteran had an 
incomplete vagotomy, and a transthoracic vagotomy was 
recommended.  The record indicates that a left transthoracic 
vagotomy was performed without complications.  The final 
assessment was pyloric ulcer, and pleural effusion.

The veteran was admitted to a VA hospital for treatment of 
pulmonary tuberculosis in October 1978.  On admission, he 
provided a one to two year history of dyspnea on exertion of 
two to three blocks, which had not changed in recent months.  
He reported working in copper and silica mines, but denied 
any recent exposure to tuberculosis.  The veteran explained 
that he remained weak and unable to regain weight following a 
May 1977 transthoracic vagotomy due to "the feeling of a 
lump in his left side."  He noted that this lump was "worse 
upon eating," and indicated that he could eat only "small 
light meals."  The veteran complained of hematemesis and 
daily postprandial pain, and related that his left upper 
quadrant discomfort increased with activity.  The lungs were 
noted to be clear to percussion and auscultation, except for 
a slight dullness in the right upper lobe with slightly 
increased local fremitus.  A chest X-ray showed a right upper 
lobe infiltrate and cavitary lesions.  The diagnostic 
impression was pulmonary tuberculosis, history of silica 
exposure, history of peptic ulcer disease, and history of 
ethanol abuse.

During follow-up treatment for left upper quadrant pain in 
September 1979, the veteran reported "no real change in 
symptoms."  According to the record, "no real change" was 
noted on physical examination.  Left upper quadrant pain of 
unknown etiology was diagnosed.  The examiner concluded that 
there was "no apparent anatomic cause" for the veteran's 
pain.

The veteran sought treatment for impotence in September 1980.  
At that time, he reported an inability to maintain an 
erection over the previous month, and pain, as his penis 
became firmer.  Peyronie's disease was diagnosed, and the 
veteran was given cortisone injections.  A December 1980 
follow-up treatment record notes that the veteran's penis was 
diffusely bruised after an injection, but indicates that his 
Peyronie's disease "seemed to be resolving after steroid 
injection."

An August 1983 VA hospital report notes a history of 
Peyronie's disease since 1981, and complaints of "stiffening 
of [the] penis" over the previous two years.  The veteran 
reported difficulty achieving an erection, and indicated that 
his penis became "semi-hard only and...curled upward toward 
the body."  The final assessment was Peyronie's disease.  A 
follow-up treatment record dated the next month indicates 
that steroid injections failed to improve the veteran's 
condition.

A July 1984 VA outpatient treatment record notes a history of 
recurrent left upper quadrant pain since a May 1977 left 
transthoracic vagotomy.  The final assessment was "doubt 
recurrent peptic ulcer disease after transthoracic vagotomy, 
probably incisional pain with either no effect or placebo 
effect from Cimetidine."

In February 1997, the veteran sought compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a cut 
valgus nerve as a result of a May 1977 transthoracic 
vagotomy, pulmonary disease as a result of a May 1977 
transthoracic vagotomy, and a genitourinary disorder as a 
result of VA treatment for Peyronie's disease.  The RO denied 
this claim in a June 1997 rating decision.

In correspondence received by the RO in March 1998, the 
veteran explained that he experienced bleeding and a "knot" 
in his side since the May 1977 left transthoracic vagotomy.  
He maintained that his left lung collapsed during the 
surgery, and tuberculosis was subsequently diagnosed.  The 
veteran asserted that VA treatment for Peyronie's disease 
caused his impotency.  He explained that the VA physician 
used "to[o] much medication," which caused his penis to 
"turn black."  Finally, the veteran reported receiving 
private medical treatment from Dr. D., Dr. P., and Dr. O.

The Board finds that the RO properly considered the veteran's 
March 1998 correspondence as a reopened claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, 
rather than a notice of disagreement (NOD) with the June 1997 
rating decision.  In Galleys v. Gober, 14 Vet. App. 50 
(2000), the United States Court of Appeals for Veterans 
Claims held, in substance, that the essential statutory 
requirements for a valid NOD are a written communication 
filed with the VA agency of original jurisdiction (in this 
case the RO) expressing dissatisfaction or disagreement with 
an adjudicative determination by the agency of original 
jurisdiction.  While the March 1998 statement was written and 
signed by the veteran, the letter makes no reference 
whatsoever to the June 1997 rating decision.  Although 
special wording is not required, a notice of disagreement 
must be in terms that can be reasonably construed as 
disagreement with a rating determination.  Id.  Therefore, 
the veteran's March 1998 statement cannot serve as a notice 
of disagreement with the June 1997 rating decision.

According to a May 1998 Report of Contact, the veteran 
reported treatment at the VA Medical Center (VAMC) in La 
Jolla, California approximately two years earlier, as well as 
private medical treatment from the physicians noted in his 
March 1998 letter.

Consequently, in July 1998 correspondence, the RO requested 
that the veteran execute authorization for release of medical 
records forms (VA Form 21-4142) relative to his private 
medical treatment.  The veteran did not respond to this 
request.

While the RO requested a copy of the veteran's medical 
records from the La Jolla VAMC in July 1998, the claims file 
contains no response.

A VA examination was performed in conjunction with the 
veteran's claim in September 1998.  Following a review of the 
claims folder, the examiner noted that while tuberculosis was 
diagnosed in 1977, the proper diagnosis was atypical 
microbacterium avian intracellulare.  He explained that the 
veteran underwent a vagotomy and pyloroplasty when his 
bleeding stomach ulcer failed to respond to medication.  The 
veteran experienced little improvement postoperatively, and 
his physicians opined that the vagotomy was inadequate.  
Consequently, another vagotomy was performed through the 
chest.  While tuberculosis was initially suspected based on 
chest X-rays, the disease process was subsequently found to 
be a variant of a microbacterium.  Several drugs were 
prescribed, including INH, rifampin, and ethambutol.  During 
this time, the veteran reportedly noticed that his sex drive 
was disappearing.  Peyronie's disease was diagnosed.  The 
veteran was given cortisone shots in his penis, and Potaba 
was prescribed.  According to the examiner, this treatment 
was not very effective.  The physician noted that diagnostic 
testing in August 1980 showed numerous acid-fast bacilli 
(AFBs) but no growth, and indicated that the veteran "has 
continued downward and is not doing very well."

A physical examination of the lungs revealed very distant 
breath sounds, and a lot of wheezing.  There was poor lung 
expansion, and the diaphragms did not move.  Scars were noted 
in the midline of the upper abdomen, and the left lateral 
thoracic region.  The veteran's abdomen was soft and 
nontender except around the lower end of the abdominal scar, 
which may have represented a small hernia defect.  An 
examination of the penis revealed some scarring from 
Peronie's disease.  The testes were normal.

An X-ray study of the chest showed prominent linear nodular 
scarring of the right apex compatible with old granulomatous 
disease, prominence of the anterior clear space compatible 
with chronic obstructive pulmonary disease (COPD), surgical 
clips at the gastroesophageal junction extending into the 
chest compatible with a vagotomy, and elevation of the hila 
with retraction compatible with old granulomatous disease.  A 
pulmonary function test revealed a "moderately severe 
obstructive ventilatory defect."

The examiner opined that the veteran's "abdominal discomfort 
and problems" may be the result of the May 1977 pyloroplasty 
and vagotomy.  He explained that if a pyloroplasty is done 
with an inadequate vagotomy, the patient will continue to 
have ulceration and peptic ulcer disease.  The physician 
ordered a barium swallow for peptic ulcer disease, and 
indicated that a positive test would show that the veteran's 
current problems were related to an inadequate vagotomy in 
May 1977.  If the peptic ulcer disease was healed, on the 
other hand, "he could have complications of vagotomy and 
pyloroplasty which would be dumping and possible irritable 
bowel."  The physician concluded that the veteran's current 
pulmonary disease was not caused by the May 1977 operation, 
but was probably related to his preexisting atypical 
tuberculosis and "long-standing disease from smoking."  He 
explained that the veteran's alcohol consumption, cigarette 
smoking, and Peyronie's disease all contributed to impotence 
and erectile dysfunction.  In addition, the examiner noted 
that impotence and erectile dysfunction were complications 
associated with the use of Tagamet, which the veteran took 
for three to four years.  Consequently, he concluded that 
"drugs and [the veteran's] lifestyle could have caused him 
to have dysfunction of his procreative organ."

Based on this evidence, an October 1998 rating decision 
continued the denial of compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cut valgus nerve, 
pulmonary disease, and a genitourinary disorder.  The veteran 
filed a notice of disagreement with this decision in December 
1998, and submitted a substantive appeal in February 1999, 
perfecting his appeal.

As noted above, the veteran reported recent treatment from 
several private physicians, and treatment at the La Jolla 
VAMC in 1996.  He has alleged that these records may contain 
relevant evidence.  The Board finds that a further effort to 
obtain these records is necessary as they may be highly 
relevant to the disposition of the veteran's claim, both for 
the purpose of establishing key facts, and for purposes of 
evaluating the probative value of the veteran 's evidentiary 
assertions.

The veteran's statements essentially place VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.   See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), the Board 
is deferring adjudication of the issues of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a cut valgus nerve, pulmonary disease, and a 
genitourinary disorder pending a remand of the case to the RO 
for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the current record is not sufficient to make a 
decision on the claim.  The Board must point out that in 
order for the claimant to prevail, the record must not only 
show disability due to VA medical or surgical care, but that 
the disability arose from VA medical or surgical care that 
contained fault or was an event not reasonably foreseeable.  
Currently, there is no competent medical evidence to link 
alleged disability due to residuals of a cut valgus nerve, 
pulmonary disease, or a genitourinary disorder to fault 
during VA medical or surgical treatment or to an event not 
reasonably foreseeable due to VA medical or surgical 
treatment.  The veteran's lay assertions of medical causation 
are not competent to establish such a relationship.  The 
Board finds that the September 1998 VA examination left open 
a number of questions and thus was inadequate for the purpose 
set forth by the RO.  Under the provisions of the Veterans 
Claims Assistant Act of 2000, it appears that the VA must 
obtain a medical opinion regarding whether any increased or 
additional disability resulting from the transthoracic 
vagotomy in May 1977, or from VA treatment for Peyronie's 
disease was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing this treatment, 
or was an event not reasonably foreseeable.

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  The RO's 
attention is directed to the veteran's 
reference to private treatment from Dr. 
D., Dr. P., and Dr. O., and treatment 
from the La Jolla VAMC in 1996.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  The RO is again advised that 
the efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  Thereafter, the RO should forward the 
veteran's complete claims file to the 
physician who performed the September 
1998 VA examination for clarification 
regarding the opinions expressed in the 
examination report.  In particular, the 
examiner should offer an opinion as to 
the following:

(a) The degree of medical probability 
that there was any increased or 
additional gastrointestinal or pulmonary 
disability as a result of VA surgery in 
May 1977, or any increased or additional 
genitourinary disability as a result of 
VA treatment for Peyronie's disease;

(b) If the physician believes that 
increased or additional disability arose 
out of either the May 1977 surgery or VA 
treatment for Peyronie's disease, he 
should identify the increment of 
increased or additional disability;

(c) If the physician believes that 
increased or additional disability arose 
out of either the May 1977 surgery or VA 
treatment for Peyronie's disease, he 
should identify the degree of medical 
probability that any increased or 
additional disability was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing this treatment; and

(d) If the physician believes that 
increased or additional disability arose 
out of either the May 1977 surgery or VA 
treatment for Peyronie's disease, he 
should identify the degree of medical 
probability that any increased or 
additional disability was reasonably 
foreseeable.

The entire claims file must be made 
available to the examiner for review and 
preparation of a supplemental opinion.  
The report should reflect a review of the 
claims file and include a complete 
rationale for all opinions expressed.  If 
an additional examination is deemed 
necessary, it should be scheduled.

In the event that the same examiner is 
not available to clarify the comments 
noted in the September 1998 VA 
examination report, the RO may attempt to 
secure clarification through another 
physician.  In this event, however, the 
physician should determine whether such 
clarification is feasible without a 
personal examination of the veteran.  If 
the physician deems an examination 
necessary in order to provide the 
requested opinions, appropriate 
arrangements should be made for such an 
examination.

The veteran is advised that failure to 
report for a scheduled examination may 
have adverse consequences to his claim as 
the information requested on the 
examination may address questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the appellant.  In 
addition, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cut 
valgus nerve as a result of a May 1977 
transthoracic vagotomy, pulmonary disease 
as a result of a May 1977 transthoracic 
vagotomy, and a genitourinary disorder as 
a result of VA treatment for Peyronie's 
disease.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



